 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6                                                ***
 7   U.S. Bank National Association, as Trustee,        Case No. 2:17-cv-01419-RFB-VCF
     Successor in Interest to Bank of America,
 8   National Association as Successor by Merger to
 9   Lasalle Bank National Association, as Trustee           AMENDED ORDER
     for Certificateholders of Bear Stearns Asset
10   Backed Securities I LLC, Asset Backed-
     Certificates, Series 20050HEll,
11
                     Plaintiff,
12   v.
     SFR INVESTMENTS POOL 1, LLC, a Nevada
13   limited liability company; KB SILVERADO
     HOMEOWNERS ASSOCIATION, a Nevada
14   non-profit corporation; CASEY A. FREEMAN,
15   an individual.

16                  Defendants.
     _______________________________________
17   SFR INVESTMENTS POOL 1, LLC,
     a Nevada limited liability company;
18
                     Counter/Cross Claimant,
19

20   v.

21   U.S. Bank National Association, as Trustee,
     Successor in Interest to Bank of America,
22   National Association as Successor by Merger to
     Lasalle Bank National Association, as Trustee
23   for Certificateholders of Bear Stearns Asset
     Backed Securities I LLC, Asset Backed-
24   Certificates, Series 20050HE11,
25
                  Counter/Cross Defendant
26
27

28
 1   Plaintiff U.S. Bank National Association opened this case by filing a complaint on May 19, 2017.

 2   Plaintiff filed a certificate of cash deposit of $500 pursuant to NRS 18.130(1) on July 13, 2017

 3   (ECF No. 19). The Court ordered dismissal of the case with prejudice pursuant to the parties’

 4   stipulation of dismissal on November 7, 2018. (ECF No. 43). However, the order did not address

 5   the certificate of cash deposit, noticing the Court of Plaintiff’s deposit of $500 in relation to the

 6   security cost bond required under NRS 18.130(1). The Court now corrects its Order to include

 7   instructions regarding the $500 deposit.

 8          IT IS ORDERED that the $500 deposit be refunded in accordance with the certificate of

 9   cash deposit, ECF No. 19, to:

10                  Kent F. Larsen Esq./Christopher L. Benner Esq.

11                  Smith Larsen & Wixom, 1935 Village Center Circle

12                  Las Vegas, NV 89134

13

14   unless a party objects to this order by no later than 10 days.

15

16

17          DATED this 20th day of August, 2019.

18
                                                           ______________________________
19                                                         RICHARD F. BOULWARE, II
20                                                         UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26
27

28
                                                       2
